Exhibit 99.1 NEWS RELEASE 15 CONTACTS Media Investor Relations Angela Howland Blackwell – 585-678-7141 Eric Thomas – 585-678-7466 Patty Yahn-Urlaub – 585-678-7483 Bob Czudak – 585-678-7170 Constellation Brands Reports Second Quarter Fiscal 2012 Results · Achieves comparable basis diluted EPS of $0.77 and reported basis diluted EPS of $0.76; results reflect favorable tax rate · Generates strong free cash flow of $478 million during first six months of fiscal 2012; reaffirms fiscal 2012 free cash flow target of $600 - $650 million · Decreases debt by $290 million during first six months of fiscal 2012 · Repurchases 9.8 million shares for $188 million during the quarter · Updates fiscal 2012 outlook for stock repurchases and tax rate benefit; expects comparable basis diluted EPS of $2.00 - $2.10; expects reported basis diluted EPS of $1.92 - $2.02 Second Quarter 2012 Financial Highlights* (in millions, except per share data) Comparable % Change Reported % Change Consolidated net sales $ -20
